Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  129734                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  ________________________________________                                                             Stephen J. Markman,
                                                                                                                      Justices
  IN RE ANGELA MARIE WELSH,
  Minor.
  ________________________________________

  DEPARTMENT OF HUMAN SERVICES, f/k/a
  FAMILY INDEPENDENCE AGENCY,
            Petitioner-Appellee,
  v                                                                 SC: 129734
                                                                    COA: 261123
                                                                    Oakland CC
                                                                    Family Division: 03-683994-NA
  LAURIE ANN WELSH,
           Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 29, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2005                    _________________________________________
           s1031                                                               Clerk